DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baxa et al. (U.S Pub. No.2002/0088131), hereinafter referred to as Baxa.
Regarding claim 1, Baxa discloses a syringe holder for facilitating dispensing of medication to a patient from a syringe, the syringe holder comprising: a cylindrical housing (sleeve 50, Fig. 5) configured to be attached (see Fig. 6) to a barrel portion (barrel 41, Fig. 6) of the syringe (syringe 40, Fig. 6), the barrel portion (barrel 41, Fig. 6) of the syringe holding the medication (paragraph 17); a visual dosing aid on a surface of the cylindrical housing (see Fig. 5), the visual dosing aid partitioned into a plurality of dosing segments (indicia 52,54,56 and 58, Fig. 5) wherein each of the plurality of dosing segments (indicia 52,54,56 and 58, Fig. 5) identifies a volume of the medication corresponding to one of a plurality of sequential (the Examiner notes that the limitation “sequential” is more intended use than structure, it only requires the ability to deliver the medication sequentially, which Baxa possesses) medication doses (abstract) to be provided to the patient; wherein a first end of one of the plurality of dosing segments is aligned with a reference line on the surface of the cylindrical housing, the reference line corresponding to a volume of the medication prefilled within the barrel portion of the syringe (the syringe is only claimed as intended use, thus the first end of one of the plurality of dosing segments may be a reference line on the surface of the cylindrical housing and corresponding to a volume of the mediation prefilled within the barrel portion of the syringe when a syringe is used with the cylindrical housing which aligns as claimed). 
Regarding claim 2, Baxa discloses all of claim 1, as previously discussed. In the embodiment of Fig. 5, Baxa further discloses the visual dosing aid (see surface of Fig. 5) is of a color (paragraph 48) or pattern that is correlated (see coded range, paragraph 48) to at least one physical characteristic of the patient (see abstract for coded range is based on a measurement value associated with a patient; for example see paragraph 5 for weight).
Regarding claim 3, Baxa discloses all of claim 1, as previously discussed. In the embodiment of Fig. 5 Baxa further discloses, a first (indicia 52, Fig. 5) of the plurality of dosing segments corresponds to a first of the plurality of sequential medication doses, a second of the plurality of dosing segments (indicia 54, Fig. 5) corresponds to a second of the plurality of sequential medication doses (abstract), and a third (indicia 56, Fig. 5) of the plurality of dosing segments corresponds to a third of the plurality of sequential medication doses. The Examiner notes that the limitation “The plurality of sequential medication” is an intended use limitation and that the device of Baxa is fully capable of being used for the first, second and third doses to be provided to the patient.
Regarding claim 1, in an alternate embodiment of Fig. 18, Baxa discloses a syringe holder for facilitating dispensing of medication to a patient from a syringe, the syringe holder comprising: a cylindrical housing (collar 408’, Fig. 18) configured to be attached (paragraph 58) to a barrel portion (barrel 41, Fig. 4) of the syringe (syringe 40, Fig. 4) the barrel portion (barrel 41, Fig. 4) of the syringe holding the medication (abstract); a visual dosing aid (elongated strip 402’, Fig. 18) on a surface of the cylindrical housing (see Examiner Annotated Fig. 1 below), the visual dosing aid (elongated strip 402’, Fig. 18) partitioned into a plurality of dosing segments (see Examiner Annotated Fig. 1 below) wherein each of the plurality of dosing segments identifies a volume of the medication corresponding to one of a plurality of sequential medication doses (abstract) to be provided to the patient (the Examiner notes that the limitation “to be sequentially provided to the patient” is an intended use limitation and that the device of  Baxa is fully capable of being used to deliver doses to be sequentially provided to the patient); wherein a first end of one of the plurality of dosing segments is aligned with a reference line on the surface of the cylindrical housing, the reference line corresponding to a volume of the medication prefilled within the barrel portion of the syringe (the syringe is only claimed as intended use, thus the first end of one of the plurality of dosing segments may be a reference line on the surface of the cylindrical housing and corresponding to a volume of the mediation prefilled within the barrel portion of the syringe when a syringe is used with the cylindrical housing which aligns as claimed).

    PNG
    media_image1.png
    315
    404
    media_image1.png
    Greyscale

Regarding claim 4, Baxa discloses all of claim 1, as previously discussed. In the embodiment of Fig. 18, Baxa further discloses the visual dosing aid (elongated strip 402’, Fig. 18) is in the shape of a bar (see Fig. 18) and each of the plurality of dosing segments is rectangular (see Examiner Annotated Fig. 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (U.S Pub. No.2002/0088131) as applied to claim 1 above, and further in view of Kowalchuk et al. (WO 2008019494), hereinafter referred to as Kowalchuk. 
Regarding claim 5, Baxa discloses all of claim 1 as previously discussed. However Baxa does not disclose the visual dosing aid is printed on a label and affixed to an outer surface of the cylindrical housing. 
Kowalchuk teaches a system and method for tracking drugs during a transfer and administering process, further teaching the visual dosing aid (see plurality of colored regions 300, Fig. 4a) is printed (page 5, lines 15-21) on a label (label 28, Fig. 4a) and affixed to an a drug delivery container (page 6, lines 5-6), such as a syringe (paragraph 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the visual dosing aid of Baxa to be printed on a label and affixed to an outer surface of the cylindrical housing, as taught by Kowalchuk (page 6, lines 5-6), instead of being imprinted directly onto the surface of the cylindrical housing, as taught by Baxa (paragraph 40). One of ordinary skill in the art would have been motivated to make this modification in order to allow for manufacturing of the visual dosing aid using thermal or laser printers, and providing the labels on sheets or rolls such that the labels can be printed singly or in groups, as taught by Kowalchuk (page 5, lines 15-21). Use of laser or thermal printing would further prevent smudging of any colored regions of the labels, as taught by Kowalchuk (page 5, lines 15-21).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (U.S Pub. No.2002/0088131) as applied to claim 1 above, and further in view of Hernandez (WO 2013116353). 
Regarding claim 6, Baxa discloses all of claim 1, as previously discussed. However Baxa does not explicitly disclose widths of each of the plurality of dosing segments are dependent upon the medication, the concentration of the medication and a volumetric capacity of the barrel portion of the syringe.
Hernandez teaches a system for delivering medication, further teaching widths of the dosing segments (color-coded volumetric medicine doses 100, Fig. 1A) are dependent upon the medication (paragraph 35), the concentration (paragraph 35) of the medication and a volumetric capacity of the barrel portion of the syringe (paragraph 34). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the dosing segments taught in Fig. 18 of Baxa (see Examiner Annotated Fig. 1 above), by making the widths of each of the plurality of dosing segments dependent upon the medication, the concentration of the medication and a volumetric capacity of the barrel portion of the syringe, as taught by Hernandez (paragraphs 34-35). One of ordinary skill in the art would have been motivated to make this modification in order to take into account variations in the volume of a medicine-dispensing device (paragraph 34) and medication concentrations (paragraph 35), therefore allowing for the visual dosing aid to recommend appropriate dosages for specific medications in specific delivery devices for patients with certain physiological characteristics (paragraph 36), as taught by Hernandez. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (U.S Pub. No.2002/0088131) as applied to claim 1 above, and further in view of Appelbaum (WO 2015/025300).
Regarding claim 7, Baxa discloses all of claim 1, as previously discussed. However, Baxa does not explicitly disclose each of the plurality of dosing segments is of equal size.
	Appelbaum teaches a label for a manufactured syringe including a visual dosing aid (see first scale 106 and second scale 108, Fig. 1) comprising dosing segments (the dosing segments are the spaces between the graduation markings that are marked with 1 ml, 2ml etc. or 5 kg, 10 kg, etc.) wherein each of the dosing segments is of equal size (see Fig. 1). The dosing segments, particularly those included in first scale 106, designate volumetric graduation markings and each dosing segment corresponds to a volume of 1 ml. Therefore, each of the dosing segments is of equal volumetric size and therefore each of the dosing segments are of equal size.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the visual dosing aid (elongated strip 402’, Fig. 18) of Fig. 18 of Baxa or the visual dosing aid of Fig. 5 of Baxa, to include the visual dosing aid (first scale 106 and second scale 108, Fig. 1) and its dosing segments of Appelbaum. One of ordinary skill in the art would have been motivated to make this modification in order to provide both a volume indication scale and a scale that relates to a patient body weight such that a correct recommended dose of a medicament can be delivered to a patient of a given weight, as taught by Appelbaum (abstract). These dual scales are especially useful in emergency situations in which complex calculations to determine dosage are typically required, as taught by Appelbaum (second paragraph, page 2).
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (U.S Pub. No.2002/0088131) as applied to claim 1 above, and further in view of Lockhart et al. (U.S Patent No. 10,632,263) and Wilburn (U.S Patent No. 2,860,635) and). 
Regarding claim 9, Baxa discloses all of claim 1 as previously discussed. In the embodiment of Fig. 5, Baxa further discloses the cylindrical housing includes a top end (the end closest to indicia 58), and a bottom end (the end closest to indicia 60). 
However, Baxa does not disclose a barbed fitting proximate the bottom end, the barbed fitting non-removably securing the cylindrical housing in a fixed position on the barrel portion of the syringe. 
Lockhart teaches a dosing template (template 102, Fig. 1) to attach to the barrel portion of a syringe including channel 110 (Fig. 1) to interlock with the flange 107 (Fig. 1) of the syringe. Lockhart teaches the channel 110 prevents the template from shifting along the length of the syringe barrel (col. 4, lines 5-10), therefore securing the cylindrical housing (template 102, Fig.1) in a fixed position on the barrel portion of the syringe (see Fig. 1; col. 4, lines 5-10).
Wilburn further teaches a hypodermic syringe for injecting liquid medicaments, further teaching a barbed fitting (legs 87 and rib segment 88, Fig. 8) proximate the bottom end, the barbed fitting non-removably securing the cylindrical housing (rear cap 82, Fig. 8) on the barrel portion of the syringe (barrel 50, Fig. 8) (see col. 9, lines 50-60; see the securely mounted on the rear end of the barrel). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cylindrical housing of Fig. 5 of Baxa to include means for non-removably securing the cylindrical housing in a fixed position on the barrel portion of the syringe, as taught by Lockhart (col. 4, lines 5-10). These means being comprised of the barbed fitting (legs 87 and rib segment 88, Fig. 8) of Wilburn at the bottom end of the cylindrical housing of Baxa yielding the predictable results of barbed fitting proximate the bottom end, the barbed fitting non-removably securing the cylindrical housing in a fixed position on the barrel portion of the syringe. When the barbed fitting is added to the bottom end of the cylindrical housing of Baxa, the barbed fitting would engage with leading wall 42 of the syringe (Fig. 6), therefore non-removably securing the cylindrical housing in a fixed position. One of ordinary skill in the art would have been motivated to make this modification in order to prevent disengagement between the syringe barrel and cylindrical housing as taught by Wilburn (col. 9, lines 50-60) and providing additional means for preventing the cylindrical housing from shifting along the length of the syringe barrel, as taught by Lockhart (col. 4, lines 5-10).
The combination of Baxa, Lockhart and Wilburn will hereinafter be referred to as Baxa, Wilburn and Lockhart. 
Regarding claim 11, Baxa, Lockhart and Wilburn teach all of claim 9, as previously discussed. Wilburn further teaches the barbed fitting (legs 87 and rib segment 88, Fig. 8) includes a plurality of tabs (legs 87, Fig. 8) separated by a plurality of cut-out portions (notches 85, Fig. 8) wherein ones of the plurality of tabs (legs 87, Fig. 8) each include a barbed fitting element (rib segment 88, Fig. 8). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (U.S Pub. No.2002/0088131) as applied to claim 1 above, and further in view of Liu (U.S Pub. No. 20070060937).
Regarding claim 10, Baxa discloses all of claim 1, as previously discussed. However, Baxa does not disclose including a foam element disposed within a cylindrical interior chamber defined by the cylindrical housing.
Liu teaches a safety needle holder, further teaching a foam element (foam plastic 45, Fig. 3) disposed within a cylindrical interior chamber (inside of lower holder 3, Fig. 3) defined by the cylindrical housing (lower holder 3, Fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the cylindrical housing of Fig. 5 of Baxa to include a foam element, as taught by Liu, within a cylindrical interior chamber (the inside of the sleeve shown in Fig. 5). One of ordinary skill in the art would have been motivated to make this modification in order to provide stabilization between the syringe barrel and the syringe holder, just as the foam elements of Liu provide stability as taught in paragraph 26. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baxa et al. (U.S Pub. No.2002/0088131) as applied to claim 1 above, and further in view Broselow (U.S Pub. No. 2004/0024368).
Regarding claim 12, Baxa discloses a syringe holder for facilitating dispensing of medication to a patient from a syringe, the syringe holder comprising: a cylindrical housing (sleeve 50, Fig. 5) configured to be attached (see Fig. 6) to a barrel portion (barrel 41, Fig. 6) of the syringe (syringe 40, Fig. 6), the barrel portion (barrel 41, Fig. 6) of the syringe holding the medication (paragraph 17); a first visual dosing aid on a surface of the cylindrical housing (see Fig. 5) the visual dosing aid being of a first color (paragraph 48) and being partitioned into a plurality of dosing segments (indicia 52,54,56 and 58, Fig. 5, each indicia indicating a different segment) wherein each of the plurality of first dosing segments (indicia 52,54,56 and 58, Fig. 5) identifies a volume of the medication corresponding to one of a plurality of first sequential medication doses (abstract) to be provided to the patient (the Examiner notes that the limitation “sequential medication doses” is an intended use limitation and that the device of  Baxa is fully capable of being used to deliver doses to be sequentially provided to the patient), wherein the first color is correlated to a size of the first patient (see coded range, paragraph 48; see abstract for coded range is based on a measurement value associated with a patient; for example see paragraph 5 for weight); wherein a first end of one of the plurality of dosing segments is aligned with a reference line on the surface of the cylindrical housing, the reference line corresponding to a volume of the medication prefilled within the barrel portion of the syringe (the syringe is only claimed as intended use, thus the first end of one of the plurality of dosing segments may be a reference line on the surface of the cylindrical housing and corresponding to a volume of the mediation prefilled within the barrel portion of the syringe when a syringe is used with the cylindrical housing which aligns as claimed).
However, Baxa does not disclose a second visual dosing aid on the surface of cylindrical housing the second visual dosing aid being of a second color and being partitioned into a plurality of second dosing segments wherein each of the plurality of second dosing segments identifies a volume of the medication corresponding to one of a plurality of second sequential medication doses to be sequentially provided to a second patient wherein the second color is correlated to a size of the second patient.
Broselow teaches a color-coded medical dosing container device, further teaching a first visual dosing aid on a surface of the device, the first visual dosing (on the surface of label 55B, Fig. 6) aid being of a first color (see blue, Fig. 6) and being partitioned into a plurality of first dosing segments (see graduations 54B, the horizontal lines shown in Fig. 6) wherein each of the plurality of first dosing 45Attorney Docket No. CRTA-011/01USsegments identifies a volume of the medication corresponding to one of a plurality of first medication doses (paragraph 80) to be provided to a first patient wherein the first color is correlated to a size of the first patient (paragraph 78); and a second visual dosing aid (on the surface of label 55F, Fig. 6) on a surface of the device, the second visual dosing aid being of a second color (see yellow, Fig. 6) and being partitioned into a plurality of second dosing segments (graduations 54F, Fig. 6; see horizontal lines) wherein each of the plurality of second dosing segments identifies a volume of the medication corresponding to one of a plurality of second sequential medication doses (paragraph 78) to be sequentially provided to a second patient wherein the second color (see yellow, Fig. 6) is correlated to a size of the second patient (paragraph 78). See Examiner Annotated Fig. 3 below. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace the visual dosing aid of Baxa with the two visual dosing aids of Broselow. One of ordinary skill in the art would have been motivated to make this modification in order to provide a dosing aid that will permit color-blind individuals to read the dose measurement indicator, as taught by Broselow (paragraph 80). 

    PNG
    media_image2.png
    417
    276
    media_image2.png
    Greyscale

The combination of Baxa and Broselow of claim 12 is hereinafter referred to as Baxa and Broselow. 
Regarding claim 13, Baxa and Broselow teach all of claim 12, as previously discussed. Broselow further teaches the first visual dosing aid (on the surface of label 55B, Fig. 6) and the second visual dosing aid (label 55F, Fig. 6) are each in the shape of a bar (see Fig. 6) and wherein each of the first dosing segments (graduations 54B, Fig. 6) and second dosing (graduations 54F, Fig. 6) segments is rectangular (the lines are rectangular and/or the spacing between the lines is rectangular).
Regarding claim 14, Baxa and Broselow teach all of claim 12, as previously discussed. Baxa and Broselow further teaches the first visual dosing aid (on the surface of label 55B, Fig. 6; Broselow) is printed on a first label (label 55B, Fig. 6; Broselow) and affixed (paragraph 80) to the surface of the cylindrical housing (Fig. 5; Baxa) and wherein the second visual dosing aid (on the surface of label 55F, Fig. 6; Broselow) is printed on a second label (label 55F, Fig. 6; Broselow) and affixed to the surface of the cylindrical housing (Fig. 5; Baxa) (paragraph 80).
Response to Arguments
Applicant’s arguments are not persuasive.
On pages 5 and 6 Applicant argues Baxa does not teach the newly added limitation. The examiner disagrees, the syringe is only claimed as intended use. Applicant’s claims are drawn to “A syringe holder for facilitating dispensing of medication to a patient from a syringe” thus the first end of one of the plurality of dosing segments may be a reference line on the surface of the cylindrical housing and corresponding to a volume of the mediation prefilled within the barrel portion of the syringe when a syringe is used with the cylindrical housing which aligns as claimed, as the structure of the cylindrical housing currently allows for such alignment.
On page 6 Applicant argues Baxa does not teach partitioning any visual dosing aid into segments that identify a volume of medication corresponding to a dose, much less a sequential dose as the colored indicia are associated with a singular dose for different patients, that the indicia associated with different parents are dosing segments each indicative of a volume of medication, and that Baxa does not mention any sequential medication dosing. As per MPEP 2114(II) an apparatus/device claim covers what a device is, not what a device does. Applicant is claiming “A syringe holder” and Baxa teaches such a syringe holder. Baxa does not need to teach the use in order to meet the claim, only the capability of being used as claimed. The examiner has established that Baxa is structurally indistinguishable from the claimed invention and thus meets the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783